EXECUTION VERSION


Exhibit 10-a
    
AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
AND
AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
This AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND
AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
(this “Amendment”) dated as of December 14, 2017 is among Meritor, Inc., an
Indiana corporation (the “Company”), ArvinMeritor Finance Ireland Unlimited
Company, a company organized under the laws of Ireland (the “Subsidiary
Borrower” and, collectively with the Company, the “Borrowers”), the financial
institutions listed on the signature pages hereto and JPMorgan Chase Bank, N.A.,
in its capacity as administrative agent for itself and the other Lenders (in
such capacity, the “Administrative Agent”). Defined terms used herein and not
otherwise defined herein shall have the meanings given to them in the “Credit
Agreement” referred to below.
WHEREAS, (a) the signatories hereto are parties to that certain Third Amended
and Restated Credit Agreement, dated as of March 31, 2017 (as the same has been
and may be further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrowers, the financial
institutions from time to time parties thereto as lenders (the “Lenders”) and
the Administrative Agent and (b) the Company and the Administrative Agent are
parties to that certain Third Amended and Restated Pledge and Security
Agreement, dated as of March 31, 2017 (as the same has been and may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), among the Company and the Subsidiaries of the Company
party thereto as grantors (the “Subsidiary Grantors”) and the Administrative
Agent;
WHEREAS, the Company and the Subsidiary Grantors wish to amend the Credit
Agreement and the Security Agreement in certain respects, and the Lenders party
hereto and the Administrative Agent are willing to amend the Credit Agreement
and the Security Agreement on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, the Lenders party hereto and the Administrative
Agent agree as follows:
1.Amendment to Credit Agreement.    Upon and subject to the satisfaction of the
conditions precedent set forth in Section 3 below, the Credit Agreement shall be
and hereby is amended as follows:
(a)    Section 7.3(E)(ii) of the Credit Agreement is hereby amended to delete
the “and” before clause (f) and to add clause (g) as follows:
and (g) in connection with the restructuring of the Company’s Swedish
operations, Arvinmeritor Sweden AB, a Foreign Subsidiary Guarantor, may purchase
preference shares in Meritor HVS AB, a Foreign Subsidiary Non-Guarantor, from
Meritor Aftermarket Canada





--------------------------------------------------------------------------------




Inc. and Meritor Brazil Holdings LLC, each a Foreign Subsidiary Non-Guarantor,
in consideration for Arvinmeritor Sweden AB’s issuance of its own common shares
to Meritor Aftermarket Canada Inc. and Meritor Brazil Holdings LLC;
2.    Amendment to Security Agreement. Upon and subject to the satisfaction of
the conditions precedent set forth in Section 3 below, the Security Agreement
shall be and hereby is amended as follows:
(a)    Section 4.6.2 of the Security Agreement is hereby amended and restated in
its entirety as follows:
4.6.2 Issuance of Additional Securities. Except pursuant to a transaction
permitted under the Credit Agreement, no Grantor will permit or suffer (i) any
issuer of Pledged Equity that is a Wholly-Owned Subsidiary of such Grantor to
issue any such securities or other ownership interests, any right to receive the
same or any right to receive earnings, except to such Grantor or (ii) any issuer
of Pledged Equity that is not a Wholly-Owned Subsidiary of such Grantor to issue
any such securities or other ownership interests, any right to receive the same
or any right to receive earnings unless such issuance is made or offered to each
holder of such securities based on their proportionate holdings thereof.
3.    Conditions Precedent to Amendment. This Amendment shall become effective
as of the date first above written if, and only if on such date:
(a)    The Administrative Agent has received duly executed copies of this
Amendment from the Borrowers, the Required Lenders and the Administrative Agent.
(b)    The Administrative Agent has received duly executed copies of the Consent
and Reaffirmation attached hereto from each Subsidiary Grantor and each other
Subsidiary Guarantor.
(c)    The Company shall have paid all fees and expenses (including, to the
extent invoiced, reimbursement of fees and expenses of the Administrative
Agent’s counsels) in connection with this Amendment and the other Loan
Documents.
4.    Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as follows:
(a)    Such Borrower has the corporate or other power and authority and legal
right to execute and deliver this Amendment and to perform its obligations
hereunder and under the Loan Documents (as amended hereby). The execution and
delivery by such Borrower of this Amendment, and the performance of its
obligations under this Amendment and the Loan Documents (as amended hereby),
have been duly authorized by proper corporate acts (or analogous acts in the
case of the Subsidiary Borrower).
(b)    This Amendment and the Loan Documents (as amended hereby) to which such
Borrower is a party constitute the legal, valid and binding obligations of such
Borrower enforceable against such Borrower in accordance with their terms,
except as such enforceability may be limited by bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally.
(c)    Neither the execution and delivery by such Borrower of this Amendment,
nor the consummation of the transactions contemplated herein and in the Loan
Documents (as amended hereby), nor compliance with the provisions hereof or
thereof will violate any law, rule, regulation, order, writ,


2

--------------------------------------------------------------------------------




judgment, injunction, decree or award binding on the Company or any of its
Subsidiaries or the Company’s or any Subsidiary’s articles of incorporation or
by-laws or comparable constitutive documents or the provisions of any indenture,
instrument or agreement to which the Company or any of its Subsidiaries is a
party or is subject, or by which it, or its Property, is bound, or conflict with
or constitute a default thereunder, or result in the creation or imposition of
any Lien (other than any Lien permitted by Section 7.3(F) of the Credit
Agreement) in, of or on the Property of the Company or a Subsidiary pursuant to
the terms of any such indenture, instrument or agreement, except any such
violation, conflict or default as would not reasonably be expected to have a
Material Adverse Effect. No order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, any
Governmental Authority, or any other third party, is required to authorize, or
is required in connection with the execution or delivery of this Amendment or
the performance of, or the legality, validity, binding effect or enforceability
of, this Amendment or the Loan Documents (as amended hereby).
(d)    As of the date hereof and after giving effect to the terms of this
Amendment, (i) each representation and warranty by such Borrower set forth in
the Credit Agreement and in the other Loan Documents to which such Borrower is a
party is true and correct in all material respects, except to the extent that
such representation or warranty expressly relates to an earlier date (in which
case such representation and warranty shall be true and correct as of such
earlier date) and (ii) no Default or Unmatured Default exists under the terms of
the Credit Agreement.
5.    Reference to and Effect on the Credit Agreement and the Security
Agreement.
(a)    Upon the effectiveness of Section 1 hereof, (i) each reference in the
Credit Agreement to “this Credit Agreement,” “hereunder,” “hereof,” “herein” or
words of like import shall mean and be a reference to the Credit Agreement, as
amended hereby and (ii) each reference in the Credit Agreement to the “Pledge
and Security Agreement” shall mean and be a reference to the Security Agreement,
as amended hereby. This Amendment is a Loan Document pursuant to the Credit
Agreement and shall (unless expressly indicated herein or therein) be construed,
administered, and applied, in accordance with all of the terms and provisions of
the Credit Agreement.
(b)    Except as specifically amended above, the Credit Agreement, the Security
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect, and
are hereby ratified and confirmed. Without limiting the foregoing, each Borrower
hereby (i) agrees that this Amendment and the transactions contemplated hereby
shall not limit or diminish the obligations of such Borrower arising under or
pursuant to the Credit Agreement and the other Loan Documents to which it is a
party, (ii) reaffirms its obligations under the Credit Agreement and each and
every other Loan Document to which it is a party (including, without limitation,
each applicable Collateral Document), and (iii) reaffirms all Liens on the
Collateral which have been granted by it in favor of the Administrative Agent
(for itself and the other Holders of Secured Obligations) pursuant to any of the
Loan Documents.
(c)    Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment (or any provision hereof) shall not operate as a
waiver of any right, power or remedy of the Administrative Agent or the Lenders,
nor constitute a waiver of any provision of the Credit Agreement, the Security
Agreement or any other documents, instruments and agreements executed and/or
delivered in connection therewith.
6.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


3

--------------------------------------------------------------------------------




7.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
8.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart of this Amendment.
9.    Successors and Assigns. This Amendment and the rights evidenced hereby
shall inure to the benefit of and be binding upon the permitted successors and
assigns of the parties hereto, and shall be enforceable by any such successors
and assigns.


Remainder of page intentionally left blank.



IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.
MERITOR, INC., as a Borrower
 
 
By:
/s/ Carl D. Anderson, II
Name: Carl D. Anderson, II
 
 
Title: Vice President and Treasurer
 
 
 
 
 
 
 
 
 
 
 
ARVINMERITOR FINANCE IRELAND UNLIMITED COMPANY,
as a Borrower
 
 
By:
/s/ Todd Chirillo
Name: Todd Chirillo
 
Title: Director
 



JPMORGAN CHASE BANK, N.A.,
 
 
as Administrative Agent and as a Lender
 
 
 
 
 
 
 
 
By:
/s/ Robert P. Kellas
Name: Robert P. Kellas
 
Title: Executive Director
 



BANK OF AMERICA, N.A., as a Lender
 
 
By:
/s/ Brian Lukehart
Name: Brian Lukehart
 
Title: Director
 













    

ROYAL BANK OF CANADA, as a Lender
 
 
By:
/s/ Edward D. Herko
Name: Edward D. Herko
 
Title: Authorized Signatory
 




PNC BANK, NATIONAL ASSOCIATION,  as a Lender
 
 
By:
/s/ Scott Neiderheide
Name: Scott Neiderheide
 
Title: Vice President
 




BNP PARIBAS, as a Lender
 
 
By:
/s/ Tony Baratta
Name: Tony Baratta
Title: Managing Director



By:
/s/ Nader Tannous
Name: Nader Tannous
 
Title: Managing Director
 










THE ROYAL BANK OF SCOTLAND PLC (TRADING AS NATWEST MARKETS),     as a Lender
 
 
By:
/s/ Antonis Natzopaulos
Name: Antonis Natzopaulos
 
Title: Natwest Markets, VP
 




FIFTH THIRD BANK, as a Lender
 
 
By:
/s/ Mike Gifford
Name: Mike Gifford
 
Title: Director
 




THE HUNTINGTON NATIONAL BANK,   as a Lender
 
 
By:
/s/ Dan Swanson
Name: Dan Swanson
 
Title: Assistant Vice President
 




U.S. BANK NATIONAL ASSOCIATION,    as a Lender
 
 
By:
/s/ Jeffrey S. Johnson
Name: Jeffrey S. Johnson
 
Title: Senior Vice President
 




CITIZENS BANK, N.A., as a Lender
 
 
By:
/s/ Stephen A. Maenhout
Name: Stephen A. Maenhout
 
Title: Senior Vice President
 




COMERICA BANK, as a Lender
 
 
By:
/s/ Nicole Swigert
Name: Nicole Swigert
 
Title: Vice President
 








Consent and Reaffirmation

dated as of December 14, 2017
Each of the undersigned hereby acknowledges receipt of a copy of Amendment No. 2
to Third Amended and Restated Credit Agreement and Amendment No. 1 to Third
Amended and Restated Pledge and Security Agreement, dated as of December 14,
2017 (the “Amendment”), among Meritor, Inc., an Indiana corporation (the
“Company”), ArvinMeritor Finance Ireland Unlimited Company (the “Subsidiary
Borrower”), the “Lenders” (as defined below) party thereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), which Amendment amends (i) that certain Third Amended and Restated
Pledge and Security Agreement, dated as of March 31, 2017 (as the same has been
and may be further amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”), among the Company, the other
Subsidiaries of the Company party thereto as grantors (the “Subsidiary
Grantors”) and the Administrative Agent and (ii) that certain Third Amended and
Restated Credit Agreement, dated as of March 31, 2017 (as the same has been and
may be further amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Company, the Foreign Borrower,
financial institutions from time to time parties thereto as lenders (the
“Lenders”) and the Administrative Agent. Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Credit
Agreement.


Without in any way establishing a course of dealing by the Administrative Agent
or any Lender, each of the undersigned Subsidiary Guarantors (including as
successors by merger or otherwise) hereby (i) agrees that the Amendment and the
transactions contemplated thereby shall not limit or diminish the obligations of
such Person arising under or pursuant to the Subsidiary Guaranty and the other
Loan Documents to which it is a party, (ii) reaffirms its obligations under the
Subsidiary Guaranty and each and every other Loan Document to which it is a
party (including, without limitation, each applicable Collateral Document), and
(iii) reaffirms all Liens on the Collateral which have been granted by it in
favor of the Administrative Agent (for itself and the other Holders of Secured
Obligations) pursuant to any of the Loan Documents.
Additionally, each undersigned Subsidiary Guarantor (including as a successor by
merger or otherwise) that is a Subsidiary Grantor consents and agrees to the
amendment to the Security Agreement set forth in Section 2 of the Amendment.
Each Subsidiary Guarantor hereby makes each of the representations and
warranties of the Borrowers set forth in Section 4 of the Amendment, mutatis
mutandis, as though such representations and warranties were applicable to such
Subsidiary Guarantor, this Reaffirmation and Consent and the Loan Documents to
which such Subsidiary Guarantor is a party (after giving effect to the Amendment
and this Reaffirmation and Consent).
All references to the Credit Agreement or the Security Agreement contained in
the above referenced documents shall be a reference to the Credit Agreement or
the Security Agreement, as the case may be, as so modified by the Amendment and
as the same may from time to time hereafter be amended, restated or otherwise
modified.











IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed and
delivered as of the date first above written.
MERITOR MANAGEMENT CORP.
MERITOR INTERNATIONAL HOLDINGS, LLC
ARVIN TECHNOLOGIES, INC.
ARVINMERITOR FILTERS OPERATING CO., LLC
MERITOR HOLDINGS, LLC
ARVINMERITOR OE, LLC
ARVINMERITOR TECHNOLOGY, LLC
MERITOR AFTERMARKET USA, LLC
MERITOR HEAVY VEHICLE BRAKING SYSTEMS (U.S.A.), LLC
MERITOR HEAVY VEHICLE SYSTEMS (SINGAPORE) PTE., LTD.
MERITOR HEAVY VEHICLE SYSTEMS (VENEZUELA), INC.
MERITOR HEAVY VEHICLE SYSTEMS, LLC
MERITOR, INC. a Nevada Corporation
MERITOR TECHNOLOGY, LLC
MERITOR SPECIALTY PRODUCTS LLC
MERITOR ELECTRIC VEHICLES, LLC
 
 

In each case:


By: /s/ Carl D. Anderson, II                    
Name: Carl D. Anderson, II
Title: Vice President and Treasurer


ARVIN HOLDINGS NETHERLANDS B.V.


By: /s/ Mark R. Schaitkin                    
Name: Mark R. Schaitkin
Title: Director


MERITOR NETHERLANDS, B.V.


By: /s/ Carl D. Anderson, II                    
Name: Carl D. Anderson, II
Title: Director


ARVINMERITOR LIMITED


By: /s/ Mark R. Schaitkin                    
Name: Mark R. Schaitkin
Title: Director


ARVINMERITOR SWEDEN AB


By: /s/ Paul Bialy                    
Name: Paul Bialy
Title: Director


MERITOR LUXEMBOURG S.A.R.L.




By: /s/ Mark R. Schaitkin                    
Name: Mark R. Schaitkin
Title: Director
IN WITNESS whereof the undersigned has executed this Guaranty as a deed the day
and year first above written.


EXECUTED AS A DEED by 
 
MERITOR CAYMAN ISLANDS, LTD.
)
/s/ Mark R. Schaitkin
)
Duly Authorised Signatory
)
 
)
Name:
Mark R. Schaitkin
)
 
 
)
Title:
President and Secretary
)
 
 






 
in the presence of:
 
 
 
 
 
 
 
/s/ Brett L. Eilander
 
Signature of Witness
 
 
 
Name:
Brett L. Eilander
 
 
 
 
Address:
2135 W. Maple Rd., Troy, MI 48084
 
 
 
 
Occupation:
Attorney
 
 
 
 
(Note: These details are to be completed in the witness's own hand writing.)
 





 


4